Name: Regulation (EEC) No 1048/71 of the Council of 25 May 1971 amending Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar as regards adjustments to the refund
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  beverages and sugar
 Date Published: nan

 54 Official Journal of the European Communities No LI 14/ 10 Official Journal of the European Communities 26.5.71 . REGULATION (EEC) No 1048/71 OF THE COUNCIL of 25 May 1971 amending Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar as regards adjustments to the refund HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 12 of Regu ­ lation (EEC) No 766/68 : 'Ifbetween : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/ EEC 1 of 18 December 1967 on the common organisa ­ tion of the market in sugar, as last amended by Regula ­ tion (EEC) No 1253/70 2, and in particular Article 1 7 (2) and (3) thereof; Having regard to the proposal from the Commission ; Whereas Article 12 of Council Regulation (EEC) No 766/683 of 18 June 1968 laying down general rules for granting export refunds on sugar, as last amended by Regulation (EEC) No 2488/694, provides for the export refund fixed in advance to be precisely adjusted if certain Community prices for sugar and molasses are altered during the period of advance fixing ; whereas this provi ­ sion has proved too inflexible; whereas Article 12 should therefore be amended to make it possible for a decision to be taken on the appropriate adjustment, - the date on which the application for an export li ­ cence is lodged and a request for the advance fixing of the refund is made, or - the date on which the time limit for the submission of the tenders expires, in the case of a refund fixed by tender, - and the date of exportation, there is an alteration in the prices for sugar or molasses fixed pursuant to Regulation No 1009/67/EEC, provision may be made for adjusting the amount of the refund.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 197i . For the Council The President M. COINTAT 1 OJ No 308, 18.12.1967, p.l . 2 OJNoL 143, 1.7.1970, p.l . 3 OJ No L 143,25.6.1968,p.6. 4 OJ No L 314, 15.12.1969 , p.12.